DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending in the application and examined herein.

The text of those sections of title 35 U.S. code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 and 11 are indefinite because the claims do not clearly define the structural limitations of a “business system” or a “safety system”. The claims merely recite various structures of the nuclear reactor are “licensed” as a “business system” or a “safety system”. However, the skilled artisan would be unable to determine the structure required of the reactivity control system, decay heat removal system, fission product retention system, and containment structures in order to be licensed as either a business system or a safety system. It is unclear what structural feature constitutes the difference (if any) between the business system and the safety system. Further, the specification fails to disclose a structural difference between a “business system” and a “safety system”. As best understood, a “business system” and a “safety system” differ in name only. 

Claim 1 further recites the phrase “a second containment structure surrounding the first containment structure and independent of the first containment structure.” It is unclear what is meant by the term “independent” in the phrase. It is unclear whether the second containment structure is intended to be structurally or functionally independent of the first containment structure. It is unclear how the second containment structure is structurally independent of the first containment structure. For example, it is unclear whether “independent” in the phrase means that the second containment structure is not coupled to the first containment structure. That is, it is unclear whether there is a gap space between the two. Since the term “independent” can have more than one meaning (interpretation) in the phrase, the claim is prima facie indefinite. Additionally, the intended meaning of “surrounding” in the claim 1 phrase (and in claim 11) is uncertain. For example, it is unclear whether “surrounding” means complete surrounding (i.e., surrounded on all sides, top, and bottom) or partial surrounding (e.g., surrounded only on all sides and top; or surrounded only on all sides; or surrounded only on some sides). Since the term “surrounding” can have more than one meaning (interpretation) in the phrase (and in claim 11), these claims are prima facie indefinite. 

Claim 1 also recites the phrases “licensed as a business system,” “licensed as a first safety system,” and “licensed as a second safety system”. It is unclear what entity provided the licenses. It is unclear whether these licenses are official (e.g., from a U.S. agency) or unofficial. It is also unclear how calling a system a licensed system modifies the structure of the system. For example, the examiner can give permission (i.e., a license) to Applicant to amend the claims to call the decay heat removal system a safety system, but this “license” (from the examiner) doesn’t mean (or add) anything because it is in name only and does not further modify any structure. The undefined phrase “licensed as a” is typically found in advertising gimmicks. 

Claim 3 recites the phrase “the decay heat removal system is not categorized as safety related equipment.” It is unclear what entity provides the categorization. Anyone can categorize (call) a decay heat removal system not safety related equipment, especially after an accident in which the decay heat removal system failed. It is also unclear how merely calling (categorizing) a decay heat removal system not safety related equipment modifies the structure of the recited nuclear reactor apparatus.

In claim 17 the use of the term “decoupled” is unclear since it typically means decoupling of coupled members.  The first containment structure and the second containment structure would first have to be coupled to each other before they could be “decoupled from one another”.  However, claim 11 does not recite that the first and second containment structures are ever structurally coupled to each other.

For the reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement. Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
Claims 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0156143 (“Bingham”).

Regarding claim 11, Bingham teaches (e.g., Fig. 5) a first containment structure (22) surrounding a nuclear reactor vessel (12), and a second containment structure (32) surrounding the first containment structure. 

Regarding claim 12, Bingham further discloses wherein the first containment structure comprises reinforced concrete ([0018]).

Regarding claims 15-16, Bingham further discloses wherein the second containment structure comprises steel reinforced concrete ([0020]).
Regarding claim 17, Bingham further discloses wherein the first containment structure and the second containment structure are decoupled from one another (Fig. 5; first containment structure 22 is a separate, and distinct structure from second containment structure 32).

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0156143 (“Bingham”) in view of “SSC Safety Classification and Performance Requirements for Advanced Non-LWRs” (“Redd”).

Regarding claims 1-3, Bingham discloses (see Fig. 5) a nuclear reactor, comprising:
a nuclear reactor core (14);
a reactor vessel (12), the nuclear core within the reactor vessel;
a reactivity control system ([0016]);
a decay heat removal system (40);
a fission product retention system ([0015]);
a first containment structure (22) surrounding the reactor vessel; and
a second containment structure (32) surrounding the first containment structure and independent of the first containment structure ([0039]).

	Bingham appears to be silent as to whether the reactor structures are considered a business system or a safety system. However, Redd discloses that the categorization, licensing, and design of various systems, structures, and components (“SSCs”) of a nuclear reactor as either a safety system (“safety-related”) or a business system (“non-safety-related”) may be determined by the reactor designer based on various classification processes (pp. 1-2). For example, Redd discloses a process for classifying reactor SSCs including: reviewing licensing basis events (such as DBEs) and determining the function of each SSC in the prevention and mitigation of the licensing basis event, defining safety functions that are required to meet regulatory requirements, and selecting the SSCs to perform the required safety function (e.g., Fig. 1, pp. 4-5). 

It would have been well within the level of ordinary skill in the art to use a classification process, such as the process disclosed by Redd, in order to design, license, and construct a reactor using a risk and performance-based approach to create safety systems specific to the reactor (e.g., Redd, pp. 1, 11). Therefore, it would have been obvious to a POSA to categorize, and accordingly license, the various reactor systems, structures, and components of Bingham as a “business system” or a “safety system” based on the design parameters of the reactor. The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure to perform the required safety functions. 

Regarding claims 5-6, Bingham discloses wherein the second containment comprises steel-reinforced concrete ([0020]). 

Regarding claim 7, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, the skilled artisan would understand that Bingham’s containments can be arranged differently relative to each other to meet different nuclear reactor designs. It would have been obvious to a POSA to have the second volume at least 1.5 times greater than the first volume to meet a particular nuclear reactor design. It would also have been obvious to a POSA to have the second volume at least 1.5 times greater than the first volume since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. For example, the skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids (between the two containments) in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a second volume at least 1.5 times greater than the first volume would have been obvious to a POSA. 

Regarding claims 8-10, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, the skilled artisan would understand that Bingham’s containments can be arranged differently relative to each other to meet different nuclear reactor designs. It would have been obvious to a POSA to have the ratio of the second volume to the first volume be greater than 50 to meet a particular nuclear reactor design. It would also have been obvious to a POSA to have the ratio of the second volume to the first volume be greater than 50 since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. For example, the skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids (between the two containments) in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a ratio of the second volume to the first volume be greater than 50 would have been obvious to a POSA. 

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham in view of Redd as applied to claim 1 above, and further in view of US Patent No. 4,175,005 (“Harstead”).

Regarding claim 4, Bingham does not appear to specifically disclose that the air-tight steel structure is surrounded by concrete.

For reasons discussed above (e.g., with regard to claim 13), it would have been obvious to a POSA to have had Bingham’s first containment structure comprise a sealed steel structure.

Harstead discloses (see Fig. 1) a containment structure comprising an air-tight steel structure (1) surrounded by concrete (4). Harstead discloses the concrete provides radiation shielding and the combined steel and concrete containment structure act together in resisting all applied loads, while requiring less materials (1:14-33). 

It would have been obvious to a POSA to further modify the reactor of Bingham in view of the containment structure of Harstead for the benefits thereof. Thus, modification of Bingham’s reactor to enhance the strength of the containment while reducing material costs (by providing an air-tight steel structure surrounded by concrete), as suggested by Harstead, would have been obvious to a POSA. 

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Official Notice.

Claim 11 is directed to mere duplication of parts (containment structures). 

The examiner takes official notice that a nuclear reactor vessel is a conventional component of a conventional prior art nuclear reactor. The examiner also takes official notice that a “containment structure” is legally required for a conventional nuclear reactor. The skilled artisan would understand that having more than one containment structure would inherently enhance total containment. Although the conventional nuclear art may not specifically disclose two containment structures, mere duplication of containment structures has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have equipped a nuclear reactor with two containment structures to enhance total containment. Providing two containment structures to enhance total containment is an expected result. Further, providing three containment structures to even further enhance total containment (which is also an expected result) would have also been obvious to the skilled artisan. 

Also, providing two thinner containment structures instead of one thicker containment structure, especially when each scenario provides the same level of containment protection, is within the skill level of the artisan. Furthermore, construction of two small thinner containment structures may be easier and more efficient to provide in comparison to construction of one large thicker containment structure. 

Claims 13 and 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bingham as applied to claim 11 above.

As discussed above, Bingham teaches claim 11. Regarding claim 13, Bingham appears to disclose that the first containment structure comprises a sealed steel structure ([0018]). Regardless, a POSA would have found it obvious to have sealed Bingham’s first containment for the predictable advantage of containing dangerous radioactive gases and materials therein, thereby preventing the escape of the radioactive material to the atmosphere. 

Regarding claim 19, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, the skilled artisan would understand that Bingham’s containments can be arranged differently relative to each other to meet different nuclear reactor designs. It would have been obvious to a POSA to have the second volume at least 1.5 times greater than the first volume to meet a particular nuclear reactor design. It would also have been obvious to a POSA to have the second volume at least 1.5 times greater than the first volume since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. For example, the skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids (between the two containments) in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a second volume at least 1.5 times greater than the first volume would have been obvious to a POSA. 

Regarding claim 20, Bingham discloses wherein the first containment structure defines a first volume and the second containment structure defines a second volume greater than the first volume (Fig. 5). Bingham appears to be silent as to the ratio of the second volume to the first volume. However, the skilled artisan would understand that Bingham’s containments can be arranged differently relative to each other to meet different nuclear reactor designs. It would have been obvious to a POSA to have the ratio of the second volume to the first volume be greater than 50 to meet a particular nuclear reactor design. It would also have been obvious to a POSA to have the ratio of the second volume to the first volume be greater than 50 since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. For example, the skilled artisan would recognize that the second containment structure would need to be able to contain the first containment structure and that a larger second containment structure volume would allow for a greater build-up of gases and fluids (between the two containments) in the event of an accident. Thus, further modification of Bingham’s reactor and safety system to have a ratio of the second volume to the first volume be greater than 50 would have been obvious to a POSA. 

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham as applied to claim 13 above, and further in view of US Publication No. 2016/0336081 (“Sato”).

Regarding claim 14, Bingham discloses accessing an interior portion of the first containment structure ([0017]), but does not appear to specifically disclose an airlock.

Sato discloses (see Fig. 9) a first containment structure (3) and a second containment structure (100) surrounding the first containment structure, the first containment structure comprising an airlock (36) to provide access to an interior portion of the first containment structure ([0010]).

Sato further discloses the airlock provides access to the interior of the containment vessel while providing pressure resistance and leak tightness ([0010]). It would have been obvious to a POSA to include an airlock, as suggested by Sato, on the first containment structure of the modified Bingham for the benefits thereof. Thus, modification of Bingham to provide a leak-tight access point into the containment vessel, as suggested by Sato, would have been obvious to a POSA. 

Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bingham, as applied to claim 11 above, and further in view of Redd.

As discussed above, Bingham teaches claim 11. Regarding claim 18, Redd discloses safety-related classified SSCs are designed to mitigate design basis accidents (Fig. 1, Table 1). As discussed above, it would have been well within the level of ordinary skill in the art to design, license, and construct a reactor using a classification process, such as the process disclosed by Redd, and classify and accordingly license and construct the first containment structure and second containment structure of Bingham as safety-related, thereby designing the containment structures to perform functions to mitigate design basis accidents (Fig. 1, p. 2). The skilled artisan would be capable of reviewing licensing basis events, determining the function of the containment structures in the prevention and mitigation of the licensing basis event, defining safety functions, and selecting the first containment structure and the second containment structure as the safety system to perform the required safety functions and mitigate design basis accidents.

Response to Arguments
Applicant’s arguments and amendments filed 10/26/2022 have been fully considered, but are not persuasive.

Applicant argues “the specification adequately describes the differences between a business system and a safety system, and that one of ordinary skill in the art would readily understand the differences in these terms” (Remarks, p. 5). However, as discussed in the Non-Final Rejection dated 05/05/2022 (see para. 7), Final Rejection dated 08/10/2022 (see para. 5), and further above, both the claims and the specification merely describe these systems functionally. There is no recited (or disclosed) structural difference between a “business system” and a “safety system”. Applicant has not provided sufficient support that the skilled artisan would be able to determine the structure(s) required of the various reactor systems in order for the systems to be distinguished as either a “business system” or a “safety system”. For example, it is unclear how a reactivity control system licensed as a “business system” differs in structure from a reactivity control system licensed as a “safety system”. As stated in Applicant’s Remarks (see p. 6), “’Safety-related’ – In the regulatory arena, this term applies to systems, structures, components, procedures, and controls … that are relied upon to remain functional during and following design-basis events.” This is a functional description of “safety systems” – these structures remain functional during these events. There is no structure distinguishing a “safety system” from a “business system” as asserted by Applicant. Merely adding a label (“business” or “safety”) to a system name does not distinguish the system structure from the prior art. Furthermore, it would appear that every system in a nuclear reactor plant has to legally have a license (permission) before it can be used.

Regarding the 35 U.S.C. 102 rejections, Applicant argues Bingham does not disclose the features of claim 11 because Bingham’s description is “replete with a discussion of the claimed ECCS, which is taught to be a safety system” (Remarks, p. 8). The examiner respectfully disagrees. Furthermore, Applicant still has not provided sufficient evidence that the introduction of an emergency core cooling system (“ECCS”) would materially change the characteristics of applicant’s invention. Therefore, Applicant’s arguments regarding the 35 U.S.C. 102 rejections are not persuasive. As shown in the cited references, double containments are well known in the art.

Regarding the 35 U.S.C. 102 rejections, Applicant argues the claim 11 phrase “consisting essentially of” limits the claim to the specific material. However, said phrase does not prevent the applied reference (Bingham) from having other structures. Where does claim 11 state that the safety system only comprises a second containment structure surrounding a first containment structure, and prevents all other structures? Bingham teaches a safety system for a nuclear reactor, where the system consists essentially of a second containment structure surrounding a first containment structure, and where any other structure does not affect the basic characteristics of the system.

Regarding the 35 U.S.C. 103 rejections, Applicant argues “[t]he combination of Redd with Bingham, at best, results in establishing design criteria for Bingham’s disclosed ECCS as a safety related system” (Remarks, p. 11). The examiner respectfully disagrees. As stated by Applicant (Remarks, p. 11), Redd describes classifying reactor components as safety-related (the claimed “safety system”) and non-safety related (the claimed “business system”) (p. 1). The skilled artisan, in view of Redd, would be capable of classifying the various components of Bingham as business systems or safety systems and licensing and constructing the systems accordingly. Utilizing Redd’s classification approach would provide the predictable advantage of licensing and constructing a reactor using a risk and performance-based approach to create safety systems specific to the reactor (Redd, pp. 1, 11). Furthermore, what one person views (or designates) as a business system may be viewed by a different person as a safety system. The claims lack a recited boundary that structurally distinguishes the two systems from each other.

Applicant further argues Bingham does not disclose “a second containment structure … independent of the first containment structure.” These arguments are directed towards newly added claim limitations and are therefore addressed in the rejections above. However, the examiner notes, Applicant’s arguments refer to Figure 1 of Bingham, while the prior and above rejections also cite Figure 5 of Bingham which refers to a different embodiment (see [0011], [0014]). 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, Monday-Thursday from 7:30AM - 5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.



/J.K./Examiner, Art Unit 3646             
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646